      Case 4:19-cv-00226 Document 404-1 Filed on 02/11/21 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



 RUSSELL, et al.,

                       Plaintiffs,
                                                          Civil Action No. 4:19-cv-226
 v.

 HARRIS COUNTY, TEXAS, et al.,

                       Defendants.




               ORDER GRANTING INTERVENOR JUDGES UNOPPOSED
                          MOTION TO WITHDRAW




        Before the Court is Judges Chuck Silverman and Brian E. Warren’s Unopposed Motion to

Withdraw. After consideration of the Intervenor Judges’ motion, the Court is of the opinion that

the motion has merit and should be GRANTED.

        IT IS THEREFORE ORDERED that Intervenor Judges Motion to Withdraw is GRANTED

and the Intervenor Judges are, accordingly, no longer involved in this matter.

        SO ORDERED this the ________ day of ___________________, 2021.




                                     HONORABLE LEE H. ROSENTHAL
                                     CHIEF UNITED STATES DISTRICT JUDGE
